DETAILED ACTION
EXAMINER’S AMENDMENT
1.	Cancel the non-elected claims 34, 35, 37, 39 – 40, 42 - 46. (elected without traverse) 
				
Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 24 – 33, 36, 38, 41 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a first polarization layer adjacent to the first source and the first drain; a first channel layer coupled to the first source and the first drain and adjacent to the first polarization layer, the first channel layer comprising a two-dimensional (2D) carrier gas; a second polarization layer over the first polarization layer and the first channel layer, and adjacent to the second source and the second drain; a second channel layer coupled to the second source and the second drain and adjacent to the second polarization layer, the second channel layer comprising the 2D carrier gas, wherein the second channel layer is over the first polarization layer and the first channel layer as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826